IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM H. EPPERSON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5820

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed September 12, 2014.

An appeal from an order of the Circuit Court for Leon County.
John C. Cooper, Judge.

Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.